DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 8/25/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
	
Claim Status
Claim 24 is newly added.
Claims 17 and 19 are cancelled.
Claims 1-16, 18, and 20-24 are pending and are examined on the merits in this prosecution.

Claim Objection
Claim 2 is grammatically and syntactically improper and difficult to interpret. Appropriate correction is required.

CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-16, 18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 6,685,971; cited hereinafter as “Xu ‘971”).
Claim 1 is drawn to a method of treating Helicobacter pylori, including the step of oral administration of a pharmaceutical composition comprising a homogenous mixture of edible oil; 0.5 to 50% of beeswax; 2 to 5% of Scutellaria baicalensis (huangqin) extract having 0.1 to 0.5% of baicalin; 2 to 5% of Cortex phellodendri extract (huangbai; extract of Phellodendron amurense or Phellodendron chinense) having 0.1 to 1% of obaculactone; 2 to 5% of Coptis chinensis extract having 0.1 to 1% of berberine; 2 to 10% of Pericarpium papaveris extract having 0.1 to 1% of narcotoline; and 2 to 10% of earthworm extract, wherein the beeswax in the composition forms microcrystals, and the pharmaceutical composition comprises 0.1 to 20% of -sitosterol. 
For claims 1, 3, and 24, Xu ‘971 teaches a method for treating Helicobacter pylori (col 9: 27-32). The method of Xu ‘971 comprises an edible oil such as sesame oil in an amount of 0.5% to 50% (col 25: 11-14; col 26: 6-10), overlapping the claimed range. 
Xu ‘971 teaches beeswax is present in an amount of 3-30% (col 4: 7-10; col 26: 6-10); this teaching also reads on the limitations of claims 8-10. For the limitation of “wherein the beeswax in the composition forms microcrystals,” Xu ‘971 teaches “wherein the microcrystal form of beeswax is 0.1-100 m in length” (col 40, claim 33); this teaching further reads on claim 21.
Xu ‘971 teaches Scutellaria baicalensis (huangqin) is present in an amount of 1-50% (col 39, claim 28), overlapping the claimed range. Xu ‘971 further teaches that baicalin is present in an amount of 0.1-1% (col 4: 54-57), overlapping the claimed range.
Xu ‘971 teaches Cortex phellodendri (huangbai) is present in an amount of 1-50% (col 5: 9-15), overlapping the claimed range. Xu ‘971 further teaches that obaculactone is present in an amount of 0.1-1% (col 5: 4-8), overlapping the claimed range.
Xu ‘971 teaches Coptis chinensis (huanglian) is present in an amount of 1-50% (col 4: 7-10; col 26: 6-10), overlapping the claimed range. Xu ‘971 further teaches that the composition may further comprise berberine, preferably at a concentration ranging from about 0.001% to 2% (col 5: 40-44), overlapping the claimed range. 
Xu ‘971 teaches pericardium papaveris (poppy capsule) is present in an amount of 1-20% (col 50-56), overlapping the claimed range. Xu ‘971 further teaches that the composition may further comprise narcotoline, preferably at a concentration ranging from about 0.001% to 2% (col 5: 40-44), overlapping the claimed range. 
Xu ‘971 teaches earthworm extract is present in an amount of 2% (col 36: 12), within the claimed range.
Xu ‘971 teaches -sitosterol is present in an amount of 1% (col 36: 9), overlapping the claimed range. This teaching also meets the limitations of claims 6 and 7.
For claim 2, Xu ‘971 teaches the method inhibits the growth of H. pylori (col 9: 26-32).
For claim 4, Xu ‘971 teaches the method promotes healing of gastric ulcer (col 9: 7).
For claim 5, Xu ‘971 teaches the method is applied to a mammal, preferably a human (col 14: 60-63).
For claim 12, Xu ‘971 teaches: “The composition may further comprise propolis at a concentration ranging from about 0.1 % to 30% by weight (col 22: 29-30), reading on the claimed range.
For claim 13, Xu ‘971 teaches: “For maintaining structural integrity and chemical stability, the composition contains minimum amount of water, preferably less than 1% by weight (col 21: 48-50), reading on the claimed range.
For claim 14, Xu ‘971 teaches the method includes dosage forms such as tablets, capsules, and pills (col 23: 1-7).
For claim 15, Xu ‘971 teaches Scutellaria baicalensis may be obtained from the plant selected from one or more members of the group of Scutellaria viscidula Bge, Scutellaria rehderiana Diels, Scutellaria ilwnnikovii Juz, Scutellaria likiangensis Diels and Scutellaria hypericifolia (col 24: 3-8).
For claim 16, Xu ‘971 teaches the cortex phellodendri is selected from the group of Phellodendron chinense Schneid, Phellodendron chinense Scheid var. glabriusculum Schneid, Phellodendron chinense Schneid var. omeiense Huang, Phellodendron Schneid var. yunnanense Huang and Phellodendron chinense Schneid var. falcutum Huang (col 24: 22-28).
For claim 18, Xu ‘971 teaches the Scutellaria baicalensis extract may be obtained by extraction with sesame oil (“Second, the purified sesame oil and huangqin (100 kg: 5 kg) were added into a reaction tank, stirred and heated”) (col 28: 50-51).
For claim 20, Xu ‘971 teaches an embodiment comprising beeswax at 7%, sitosterol at about 1%, obaculactone at about 0.5%, baicalin at about 0.3%, and berberine at about 0.2% (col 37: 17-20), but further teaches berberine may be present in the claimed amount (col 5: 40-44). 
For claim 22, Xu ‘971 teaches that at least two of the beeswax microcrystals can aggregate to form a microcrystal complex (col 40, claim 34), reading on 
For claim 23, Xu ‘971 teaches the method “wherein the microcrystals of beeswax are dispersed substantially uniformly in the edible oil” (col 40, claim 35).

Examiner’s Reply to Attorney Arguments dated 8/25/2022
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly cited prior art of Xu ‘971 teaches each and every limitation of claims 1-16, 18, and 20-24. 



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL P COHEN/Primary Examiner, Art Unit 1612